IH16-H
iRieiNM.                  PD-1476-14




                                                                  RHCHWED DIN
                            IN THE                              COURT 0?CRtlWALAPPEALS
          TEXAS   COURT     OF    CRIMINAL      APPEALS               .... . „ _-.-
                                                                      JAN 1 o 2015
                         AUSTIN,       TEXAS

                                                   '   •         Abe! AcGsta, GlerN

              DELBERT       ANDREWS       MILLS,


                                                PETITIONER,               FILED IN
                                                                 COURT OF CRIMINAL APPEALS
                                 vs.

                                                                         JAN 2 3 2::j
                   THE    STATE    OF    TEXAS,


                                                respondent            Abel Acosta, Clerk



    Petition For Discretionary Review from the
    Thirteenth Co^rt of Appeals, Corpus Christi
                  number    13-13-00129-CR




         PETITION    FOR    DISCRETIONARY         REVIEW




                                               Delbert     A. Mills - Pro se
                                               Clements     Unit - 1837362
                                               9601 Spur 59.1
                                               Amarillo,        TX   79107-9606
                        TABLE   OF   CONTENTS


                                                PAGE


Table of contents                                i.

Index of Authorities.                            ii.

Statement Regarding oral Argument                1.

Statement of the Case                ..         1.

Statement of procedural History                 1.

Grounds For Review. .                           2.

Argument                                        2

Prayer                                          7>

Appendix
                          INDEX    OF    AUTHORITIES


                                  ^                           PAGE

Alvardo v. State, 912 S.W.2d 199 (Tex.Crim.App.1995).. . 4

Brooks v. State, 323 S.W.        3d 893 (Tex.Crim.App.2010)    1, 5

Carrizales v. State, 414 S.W. 3d 737 (Tex.Crim.App.2013) 5

Cook v. State, 884 S.W. 2d 485 (Tex.Crim.App.1994)            1

Gribble v. State, 808 S.W.2d 65 (Tex.Crim.App.1990)            2

In re winship,   397 U.S.   358 (1970)                        3

Jackson v. Virginia, 443 U.S.           307 (1979)            1, 3

Laster v. State, 275 S.W. 3d 512 (tex.Crim.App.2009)... 1

Rocha v. State, 16 S.W.3d 1 (Tex.Crim.App.2000)               2

Salazar v. State, 86 S.W. 3d 640 (Tex.Crim.App.2002)          2

U.S.   v. O'Brien,   130 S.Ct.    2169 (2010)                 3

Vodochaodsky v. State, 158 S.W. 3d 502 (Tex.Crim.App2005)5

Williams v. State, 958 S.W. 2d 186(Tex.Crim.App.1997).. 2



Texas Penal Code § 19.02.....                                 1

Texas Code of Criminal Procedure § 38.03                      4
                       A.     STATEMENT              REGARDING           ORAL   ARGUMENT


        Petitioner          is        a        pro       se     prisoner          of whom is not trained

in     law or skill in oral argument.                                   Further,     the issues presented

herein are not of a complex sort which requires the oral argument

and Petitioner therefore waives oral argument in this case.

                                   B.          STATEMENT        OF      THE   CASE


        This     case       results from the murder conviction for allegedly

killing        Petitioner's                wife          through arson nearly ten years after

the    fact     based    on      an       inconclusive determination                       of     the    fire.

                        'C.   STATEMENT OF                    PROCEDURAL        HISTORY

        On     January        17,         2013 from the 24th District Court of Goliad

County,        Texas     in        cause             number          12-01-4634-CR,             the Petitioner

was     found     guilty of the offense of murder and sentenced to life

in     prison.         Petitioner                gave timely notice of appeal and on the

29th     day     of     August,                2014,          the Thirteenth Court of Appeals in

Corpus        Christi,        Texas             affirmed             the conviction in cause number

13-13-00129-CR.               Petitioner                  immediately             filed      his        Motion For

New    Trial      which          was           denied         on        October 16,       2014.         Petitioner

now seeks Discretionary Review.

                                          D.    GROUNDS        FOR       REVIEW


        CAN     THE     THRITEENTH                   COURT         OF     APPEALS     AFFIRM       A    CONVICTION

       FOR ' MURDER           ON          INSUFFICIENCY                 OF    EVIDENCE       BY    APPLYING      THE


        CORPUS    DELICTI          RULE         ON   A   NON       CONFESSION        CASE?




                                                      Page      1.
                                                          E.    ARGUMENT



GROUND       FOR    REVIEW          RESTATED:


        CAN        THE        THIRTEENTH             COURT        OF        APPEALS    AFFIRM       A   CONVICTION


        FOR        MURDER           ON     INSUFFICIENCY                   OF     EVIDENCE    BY    APPLYING    THE


        CORPUS          DELICTI          RULE   ON    A    NON    CONFESSION          CASE?


SUFFICINECY             OF    EVIDENCE          STANDARD         OF       REVIEW:


        In     reviewing                 the     sufficiency                of     evidence        to support a

conviction,              the        reviewing             court           must view all the evidence in

the     light           most        favorable             to the verdict in order to determine

whether any rational trier of fact could have found the essential

elements           of        the     crime        beyond          a reasonable doubt.                   Jackson v.

Virginia,           443        U.S.        307,      319       '(1979);          Brooks v.    State,      323 S.W.

3d 893, 895 (Tex.Crim.App. 2010).                                     The "Jackson             standard"         is

the    only         standard for review as well established in Texas.                                          This

review       "ensures          that       the fact         finder reached a             rational         decision."

Laster v. State, 275 S.W.                         3d 512,         517       (Tex.Crim.App. 2009).

        As     alleged              by     indictment, the State must prove beyond any

reasonable doubt that Petitioner:                                 (1) intentionally and knowingly

(2)     caused           the        death       of        Patricia              Mills (3) by intentionally

and knowingly (4) causing a fire at her residence (5) that resulted

in her death.                Texas         penal          Code        §     19.02;     Cook     v. State,       884

S.W.    2d 485, 491 (Tex.Crim.App. 1994).

        The        whole           case is based soley upon circumstantial evidence

of     which        the        Thirteenth            Court Appeals claims is sufficient to

prove Petitioner guilty of murder.                                        See Opinion @ p. 12.




                                                      Page 2
CORPUS       DELICTI:


        The     Appeals              court        gives        review on the sufficiency of the

evidence        in this case based on the State's argument of a "corpus

delicti"        rule.            This           review        and   determination        has abslutely

no     application              to        the     case at bar and is error for the review

to     be     based        on        such        as     Petitioner never gave any confession

of the alleged murder!

        An     extra-judicial confession by the accused is insufficient

to support a conviction unless corroborated by evidence to support

the     crime.            Gribble v. State, 808 S.W. 2d 65, 70 (Tex.Crim.App.)

The     corpus        delicti              rule        is     a rule of evidentiary sufficiency

that can be summarized as follows:                                  "an extra-judicial confession

of wrongdoing, standing alone, is not enough to support a convict

ion;        there     must           exist        other evidence showing that a crime has

been committed."                 Rocha          v.      State,      16   S.W.    3d 1, 4    (Tex.Crim.

App. 2000).           This other evidence need not be sufficient by itself

to     prove        the    offense:                   "all that is required is that there be

some        evidence       which            renders         the commission of      the   offense more

probable        than        it        would           be without the evidence."            Williams v.

State,        958     S.W.           2d     186,        190 (Tex.Crim.App. 1997)y the corpus
delicti         rule        is        satisfied             if some evidence exists         outside of

the     confession              which,          considered          alone   or   in connection with

the     confesion,              shows that the crime actually occurred.                        Salazar

v. State, 86 S.W.                3d 640,          645       (Tex.Crim.App. 2002).




                                                        Page 3,
        The     first           fact           that     needs tec be              established       is    that    there

was     never any "extra-judicial confession" made by the Petitioner

regarding any murder!                          Therefore,           no        "corpus           delecti"     rule is

applicable           to        this           case     and to apply such rule is grave error

and     results           in     the           conviction of an innocent person that must

serve life in prison for a murder that never happened.

        In     looking           at           the     proper        review is "did the state prove

every element of                the crime?"                 Id.    Jackson,? 319.                 Under the Due

process clause of                    the        Fifth        and     Fourteenth                 Amendments       to   the

United States Constitution,                            the State is required to                         prove beyond

a     reasonable           doubt              every     element              of     the crime with which a

defendant           is     charged.                 In re Winship,                397 U.S.       358,    364 (1970);

U.S.     v.     O'Brien,              130           S.Ct. 2169, 2174. (2010).                      Therefore,         the

State        must        prove        beyond           any        reasonable doubt that Petitioner

"intentionally                 and knowingly caused a fire that caused the death

of    Patricia      Mills."


        At trial, . Mr.                   Dean        Shirley        of           the    State Fire Marshal's

Office        testified              that           there     was        a        "fire investigation" done

at     the     scene           of.    the           accident       and the              conclusion of       the fire

investigation              as        to        the     cause of the fire was "undetermined."

See     Volume           Two     of           the     Reporter's             Record (II R.R.)              at 195.

Two     fire        investigator                    experts        established              that        the fire was

"undetermined" and submitted expert                                      reports           to     the     fact.       See

Defendant's          Exhibits             9    and    10.




                                                       Page 4.
        The     State        offered             as      proof that Petitioner intentionally

caused a fire that intentionally resulted in the death of patricia

Mills was circumstantial                          evidence          that       a    cigarette       was used

as fuse to cause a delayed ignition of a kerosene lamp that started

the house fire.               This           unfounded             theory by the State was proven

during trial that such                       a     means          of    starting       a   house fire was

not     posible.         Former              Texas          A&M        fire instructor and certified

fire investigator Ricky Jones submitted a report that established

that Fire Expert Dean Shirley had an engineering firm conduct a

simulation        of     using           a        cigarette to start a kerosene fire from

a     lantern was not possible and therefore the theory of                                          the State

failed        to prove an          intentional act by the Petitioner as required

by law!       (II R.R.       at 193-95.)

        The     State        had        to        prove       the       fire was an        intentional act

as alleged by indictment and required for a murder conviction.

"[N]o     person        may        be convicted of a criminal offense and denied

his     liberty        unless           his criminal responsibility for the offense

is     proved     beyond           a     reasonable doubt."                    Alvarado v. State,            912

S.W.2d 199,       206-07 (Tex.Crim. App.                          1995).      See also Article 38.03,

Texas Code of Criminal Procedure.                                   Unfortunately,            Petitioner's

wife     died     in     a     house             fire.       However,        the    fire   that   caused     the

death     of     Patricia              Mills          was     not       an   intentional      act   as     well

established to          the court during                     the trial.            See Expert Reports

9 and 10 and testimony of Ricky                               Jones,         Fire     Marshall       for     the

City     of Denton, Texas II R.R.                           at 192-93.




                                                      Page 5,
           Due        to the fact that there was no extra-judicial confession

the application of                      the "corpus delicti"rule is erronous.                                    Further,

the        Appeals           Court           claims        that       "the State suggested that there

were        several              scenarios           whereby              the     spread       of the fire could

have been delayed."                          Opinion @ 14.                 The simple fact alone remains,

"suggestion" does                       not        constitute              "proof       beyond        a reasonable

doubt." , Id.               Jackson .              Even     the "suggestions" made by the State

were proven to be                      unreliable by Fire Investigator Experts!

           For        the        Thirteenth              court        of Appeals to apply the "corpus

delicti"              rule           regarding           a non-confession case and use the same

as     a        means        to        affirm        a     murder          conviction       that      is   based      on   a


proven           false           "suggestion"              by        the State is a total miscarriage

of justice in a insufficiency of evidence review.

           The State                 clearly        failed           to     prove       the "intentional" act

required              for        murder        and the conviction cannot stand based upon

    such    insufficient                evidence.               No    rational         trier    of    fact      could

have        found           all        the     essential              elements          of the offense beyond

a     reasonable                 doubt.            Vodochodskv              v.     State,       158    S.W.      3d   502,

509        (Tex.Crim.App.                    2005)         There was absolutely no proof at all

that        a     criminal              act        was    ever committed.                 Carrizales v.           State,

414 S.W.          3d 737 9Tex.Crim.App.                         2013).           The    elements           of     murder
                                 t

as     alleged              by        indictment          was never proven beyond a reasonable

doubt           and    no    rational          fact       finder          could    find    sufficient           evidence

from the record to affirm the conviction based                                                 upon    the      Jackson

standard          of    review.              id.    Brooks       @    913.




                                                           Page 6.
                                           F.    PRAYER


       Wherefore,       Petitioner prays that:

       (1).      This       Court      will      grant         a    Discretionary Review and
after said review:


       (2).          Determine      that        the    review            of "corpus delicti" by
the Thirteenth Court of Appeals was not applicable and in error;

       (3).          Give     an en banc review of the evidence in this case

based upon the proper standard of review and after the rev;iew;
       (4).          Reverse     the     Court        of Appeals opinion           with remand
back    to     the     trial court with instructions of entry of aquittal

for insufficient evidence to prove murder by Petitioner; and

       (5).    Any      all    other       relief          to which Petitioner is justly
entitled.


                                                                   Respectfully submitted,




                                                                   Delbert A. Mills
                                                                   Clements unit - 1837361
                                                                   9601 Spur 591
                                                                   Amarillo,   TX 79107-9606
                                                                   Pro   se


                                CERTIFICATE           OF   SERVICE

       This    is to certify that I have on this_/£_5__day of December,
2014, served a true and exact copy of this brief on respondent
by placing the same in the U.S. mail, postage paid, addressed
to:                                                        .


Michael Sheppart,
Criminal District Attorney
Goliad County, Texas
307 N. gonzales St.
Cuero,    TX   77954



                                                                   Delbert A.. Mills




                                           Page 7.
                                 APPENDIX


MEMORANDUM   OPINION   -   THIRTEENTH   COURT   OF   APPEALS
                             NUMBER 13-13-00129-CR


                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DELBERT ANDREW MILLS,                                                         Appellant,




THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 24th District Court of
                           Goliad County, Texas.


                          MEMORANDUM OPINION

              Before Justices Rodriguez, Garza and Benavides
                  Memorandum Opinion by Justice Garza

       Following a bench trial, the trial court found appellant, Delbert Andrew Mills, guilty

of murder, a first-degree felony offense, see Tex. Penal Code Ann. § 19.02(b)(1), (c)

(West, Westlaw through 2013 3d C.S.), and sentenced him to life imprisonment.

Specifically, the trial court found appellant murdered his wife, Patricia Mills, by

intentionally and knowingly causing a fire at their residence, which resulted in her death.
By a single issue, appellant contends the evidence is insufficient to prove that he

intentionally and knowingly caused the fire that killed Patricia. We affirm.

                                      I. Background

       Appellant's trial began on January 14, 2013. The fire that resulted in Patricia's

death occurred almost ten years earlier, on June 25, 2003.

       Mildred Ingram testified that about 8:30 a.m. on the morning of June 25, 2003, she

was on her way to the Super S grocery store in Goliad, Texas, when she noticed that a

small house near the store was on fire. She asked the store manager to call the fire

department. Ingram ran to the house to help and encountered a man, later identified as

L.N. Garcia, and a young boy, later identified as John Michael Mills, the son of Patricia

and appellant. Ingram was unable to get into a door at the back of the house because

that door was padlocked. She looked for a hose to help extinguish the fire, but the only

hose was "all chopped up." Ingram remained at the scene until after the fire department

extinguished the fire. Eventually, appellant, who had been at work, arrived and stood

outside talking to others. Ingram testified that appellant did not appear concerned that

his wife had died in the fire.

       L.N. Garcia testified that he was driving by the area that morning and noticed the

fire. As he approached the house, he saw a young boy, later identified as John Michael,

then six years old, jump out of a window of the burning house. The boy, who tried to go

back into the house, said that his mother was inside. Garcia took the boy a safe distance

away from the house. Others ran to the scene to help, but no one was able to get inside.

       Alonzo Morales Jr., chief of the Goliad Volunteer Fire Department, testified that he

responded to the report of the fire at the Mills residence. Within fifteen or twenty minutes,

the fire was extinguished. When the firemen entered the house, they found Patricia's
                                             2
body. They found no smoke detectors in the house.

       Jennifer Burdette, Patricia's niece, testified that at the time of Patricia's death, she

was twelve or thirteen. In March of 2003, a few months before the fire, she stayed at

Patricia and appellant's house during spring break. She testified that during her stay, the

smoke detector in the kitchen went off, and appellant changed the batteries. Jennifer

testified there were four smoke detectors in the house, although she only knew that the

one in the kitchen worked. Jennifer observed Patricia and appellant arguing and stepped

between them after appellant hit Patricia. Jennifer stated that the back door to the house

was always padlocked. Although the house was wired for electricity, appellant used fuel

lanterns for light to save electricity.

       Justin Burdette, Patricia's nephew, testified that appellant and Patricia often

argued and that appellant often shoved and hit Patricia. He observed these fights on ten

or more occasions when he would spend the night at their house. When Patricia would

threaten to leave appellant, appellant would say that Patricia could only leave when she

was dead. Justin heard appellant make this statement to Patricia about seven years

before the fire. Justin knew that appellant was a registered sex offender, but said they

were never left alone with appellant. Justin testified that appellant used Coleman lanterns

to save on electricity. According to Justin, there was only one smoke detector in the

house, in the kitchen, but it never worked.

       Jessica Burdette, Patricia's niece, testified that appellant verbally abused Patricia,

but she did not see any physical abuse when they lived in Goliad. Earlier, when appellant

and Patricia lived in Wharton, she observed appellant physically abusing Patricia "a lot."

When she was about ten or eleven, she saw appellant chasing Patricia and her mother

with an iron skillet. Patricia visited Jessica at Jessica's home in Seadrift about a month
before she died. Patricia seemed very upset. Eventually, Patricia told her that she had

walked in on appellant and another woman, Allison Mills (appellant married Allison shortly

after Patricia's death), and saw them on the couch. Patricia told appellant that if he

wanted to be with Allison, she wanted a divorce. That same day, appellant stated (in

Jessica's presence) that he told Patricia that he would kill her before he would give her a

divorce and pay child support. According to Jessica, the night of the fire, appellant was

"very angry" that his son, John Michael, had survived the fire. Appellant said he wanted

to know "how in the hell [John Michael] got out" because appellant had "[p]lexiglassed

those windows so thick that even a grown man couldn't have broke it."                            Jessica

remembered that John Michael's toy box (which was found outside the window after the

fire) was usually kept outside. According to Jessica, appellant would occasionally throw

it outside.1

        Richard Wiley, Patricia's brother, testified that he was "real close" to Patricia and

that they talked regularly on the phone. Patricia told Richard that appellant regularly beat

her and that she did not leave appellant because she was afraid of him. A few days

before her death, Patricia spoke to Richard on the phone. She told him that appellant

had threatened her, saying that the only way out of the house for her was in a body bag.

Patricia told Richard about catching appellant sleeping with Allison. Richard offered to

come pick up Patricia. On cross-examination, Richard admitted that he heard appellant

say several times that the only way Patricia would leave him is in a body bag.

        Dean Shirley, an investigator with the state fire marshal's office, testified that he

investigated the fire at the Mills' residence. Shirley testified that he was unable to


        1The location of the toybox outside led to speculation that either Patriciaor John Michael used the
toybox to dislodge the window. Thistheorycould not be verified, however, because testimony showedthat
the toybox was sometimes inside and sometimes outside the residence.
                                                    4
determine what caused the fire, but that he was able to determine that the fire originated

in the living room, where the remains of a Coleman lantern were found. The Coleman

lantern was missing a cap on the base of the lantern. Shirley testified that Coleman

lanterns run on a white gas that is very flammable. According to Shirley, Coleman lantern

fuel typically must be ignited by an open flame, like a candle. The origin of the fire was

in front of the only door to the house that was operational.2

        On cross-examination, Shirley admitted that he did not collect or analyze the

carpet, rugs, electrical wires, lanterns or other items. Shirley testified that he ran some

tests to determine if the fire could have been started the way that Allison later reported

that appellant told her he started it.3 The tests showed that the fire could not have been

ignited that way. Shirley admitted that the fire was classified as "undetermined" because

he could not determine the cause of the fire.

        On redirect examination, Shirleytestified that if a lit candle was placed in a pool of

lantern fluid, the candle would burn down and ignite the fluid, and that nothing would be

left after the fire. Shirley agreed that "you don't have to be a rocket scientist" to devise a

"myriad of ways a person with evil intent could delay a fuse to start a fire with an open
flame in a Coleman lantern fluid." Shirley agreed that finding a Coleman lantern with the

cap off near the origin of the fire was a "suspicious circumstance."
         Sharon Burdette testified that Patricia was her sister. Sharon and her husband

and family raised John Michael since the day of the fire. Sharon observed bruises on
 Patricia from the beginning of her marriage to appellant. Sharon stated that appellant


         2A second front door, leading to the master bedroom, could not be used because the placement
 of the bed in the bedroom blocked the door.

         3Allison did nottestify at trial. The record does not identify what Allison reported regarding what
 appellant told her about starting the fire.
                                                     5
treated John Michael "like a stepchild." When John Michael was less than an hour old

and was crying, appellant threatened to throw him out the window. At one point in 1999,

Patricia left appellant, stayed with Sharon, and filed for divorce. Appellant drove up and

down the street threatening to kill all of them. After a few months, Patricia reunited with

appellant. Sharon stated that appellant was impatient and physically abusive to John
Michael. Approximately six months before the fire, Allison moved into appellant and

Patricia's home and lived there for about a month.4 In the months before Patricia's death,

appellant would drop Patricia offat Sharon's home and meet with Allison on the excuse

that she owed them money. According to Sharon, appellant later admitted that Patricia

had kicked Allison out of the house because she feared that appellant and Allison were

having an affair. Appellant also admitted that he and Allison were having an affair.
       Sharon learned about the fire at about 11:30 a.m. and went to Goliad. According

to Sharon, appellant did not show any emotion. He told Sharon that he and Patricia had

argued that morning because he did not want to go to work. Appellant asked Sharon to
take custody of John Michael, saying that he and Patricia had discussed John Michael's
future if anything happened to either of them. Appellant initially told Sharon he did not

have life insurance on Patricia, but later told her there was a $5,000 policy. Sharon

eventually learned that appellant was the beneficiary of a $15,000 life insurance policy;
$3,000 was automatically deducted from the proceeds by the insurance company for

funeral expenses, but appellant spent the remainder buying a newtruck. Sharon testified
that on the afternoon of the fire, the fire chief called to ask appellant about the lanterns in

the house. Appellant told the fire chief that the lanterns were only used for decoration.


       4Appellant married Allison two months after Patricia's death. By the time of trial, however, they
were divorced and appellant was married to another woman, Kayla.
                                                  6
The night following the fire, appellant "kept repeating" in a "complaining" tone that he did
not understand how John Michael had gotten out "because [he] had the Plexiglass so

thick and caulked so thick that nobody could raise it up, much less bust it out."

       Sharon explained that the day after the fire, John Michael was anxious about
whether Sharon's home was equipped with smoke detectors. Although Sharon's home
was not equipped with smoke detectors, shetold John Michael that the home had smoke
detectors in orderto calm his anxiety. John Michael told her that he had a smoke detector
in his room, although appellant said that he had removed the smoke detector because it
did not work. Sharon testified that in the days and weeks following the fire, appellant
began spending time with Allison. In early August, appellant told Sharon that he was
marrying Allison, and that she and her husband could have custody of John Michael.
       Jimmy Newman, Allison's ex-husband, testified that he and Allison divorced
because Allison was involved in an affair with appellant. In 2007, when Newman was

visiting appellant and Allison to see his children, he overheard appellant arguing with
Allison. Appellant said to Allison, "bitch, if you mess with me again, I'll burn you up in this
goddamn house like Idid my first fucking wife." Appellant then said, "I'm serious about
 this here. Thatbitch needs to be gone too just like the otherone." According to Newman,
 appellant was not joking, but was "angry." At that time, Allison told appellant, "Shut up,
 get back in the house. Ialready know what you done, [sic] You're going to get yourself
 in more trouble."

        Frank Freeman, a retired corrections officer, testified he had known appellant

 about twelve or thirteen years. Appellant was a friend of Freeman's girlfriend. At one
 point, appellant, Allison, and Allison's children were living with Freeman and his girlfriend.
 At the time, Freeman and his girlfriend were experiencing financial problems. On two
different occasions, appellant told Freeman that he "knew how to start a fire and not be

caught and we could collect the insurance." Appellant said he would charge Freeman

$10,000 out of the $65,000 insurance proceeds.

      Joaquin Cantero was appellant's cellmate in the Goliad County Jail for about three

months. According to Cantero's testimony, during that time, appellant occasionally made

phone calls to Kayla, appellant's wife at the time. Sometimes, when appellant was angry

after the calls, he remarked that "she knows what he's capable of." On many occasions,

once when he was discussing Patricia's death in the fire, appellant said "when there's a

problem, you have to eliminate it." Appellant told Cantero that before he was arrested,

he thought he had gotten away with the murder. On cross-examination, Cantero said that

about halfway into his three months as appellant's cellmate, he volunteered to talk to

officers about appellant because he wanted appellant moved and was alarmed by what

appellant was saying. He stated he was not promised anything in exchange for his

testimony.

       Keisha Ringland testified that she knew appellant through Allison. Ringland has

known Allison since 2002 when she babysat for Allison's children. She did not have much

contact with Allison between 2002 and 2006 because Allison had moved to Bloomington,

Texas. She became reacquainted with Allison in July 2006 when Allison was married to

appellant. Ringland and her husband asked appellant and Allison to be godparents to

their son. In November 2007, Ringland got into a physical fight with her husband and left.

She visited with Allison and appellant to seek advice. Ringland told them she was worried

about a divorce and about custody issues with her young son. Appellant said she did not

have to go through a divorce because he knew a way to get rid of Ringland's husband in

a way that would appear to be an accident and the police would not know they were
                                            8
involved. Appellant said he could set the apartment complex on fire while Ringland's

husband was there and it would appear to be an accidental fire.           When appellant

mentioned the fire, Allison looked very serious and very worried. Allison told appellant to

shut up. When Ringland asked what was wrong, Allison said that appellant's first wife

had died in a fire. When Ringland looked at appellant, he was smirking; he did not look

sad. Appellant smiled at Ringland and said, "Yeah, and I got away with that shit, too."

Appellant was laughing about it.

       Ringland stated that at least six months earlier, before she learned of Patricia's

death in a fire, she was at appellant and Allison's home and overheard appellant

threatening Allison. Appellant told Allison that if she was thinking about divorcing him,

that he would set the apartment on fire when they were asleep and kill her and her

children. After November 2007, when appellant admitted killing Patricia, Ringland said

she was very scared of appellant and stopped visiting appellant and Allison's home.

Ringland testified that she begged Allison to divorce appellant, which she eventually did

in August 2008. At the time Allison filed for divorce, appellant was incarcerated.

       Sherrie Dunnell testified that she is a friend of Patricia's sister, Sharon. About a

month after the fire, Sherrie, her husband, and their children were staying at the home of

Allison's mother.   Allison and appellant came over late one evening.       Appellant and

Sherrie's husband were outside talking, and Sherrie overheard them talking about the

fire. Appellant told her husband he had put boxes against the door so Patricia "couldn't

get her fat ass out." Appellant had apparently been drinking. He said he had never loved

Patricia but had married her because she was pregnant with John Michael. Sherrie

testified that appellant said that on the morning of the fire, he had turned on the gas and

laid a cigarette next to the gas and forgot where he had put the cigarette. Appellant also
said he had put candles around the house. Appellant said he and Allison were getting
married soon so that neither of them could be forced to testify against the other for

Patricia's murder. Allison was not present when appellant made the statement. Sherrie

testified that when Allison came out, she said she was glad "the bitch" was dead so she

could now marry the love of her life. At one point, Sherrie asked appellant if he realized
that he had admitted to killing Patricia. Appellant said that he had not said that, but he
did not care because the police could not pin the murder on him. Sherrie testified that
after appellant and Allison left, she and her husband talked about what appellant had
admitted. Sherrie told her husband that she was going to tell Sharon.

       The defense presented Richard Sparks's testimony. Sparks had known appellant
and Patricia for six months to a year before the fire.      Appellant and Patricia were

customers of a laundromat owned by Sparks. He testified that he saw the fire. EMS, the

fire department, Sparks, and others were at the scene of the fire when appellant arrived.
Sparks said that appellant was very emotional and distraught.
       Robert Ludwick testified that he worked with appellant at a backhoe service and

septic tank plant in Goliad. On the day of the fire, when appellant was told that his house
was on fire, he left work so fast he almost had a wreck. Ludwick stated that the route
from Goliad to the workplace takes fifteen to twenty minutes.

       The State presented several rebuttal witnesses. Tod Reed, a Texas Ranger,
testified that he was involved in interrogating appellant.       During the interrogation,

 appellant appeared to be emotional, but was not crying. According to Ranger Reed, he
felt that appellant was trying to display some emotion but was "faking it."
       The State recalled Sharon Burdette. She stated that between the time of the fire

 and February 2004, appellant had only sporadic contact with John Michael. John Michael
                                            10
would cry and did not want to be with appellant. She testified that John Michael did not

like Allison either. After February 2004, appellant had no contact with John Michael.

      At the close of evidence, the trial court found appellant guilty and, after considering

punishment evidence, sentenced him to life imprisonment.

                      II. Standard of Review and Applicable Law

       In a sufficiency review, courts examine the evidence in the light most favorable to

the verdict to determine whether "any rational fact finder could have found guilt beyond a

reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Brooks v. State,

323 S.W.3d 893,895 (Tex. Crim. App. 2010) (plural, op.) ("[T]he Jackson legal-sufficiency

standard is the only standard that a reviewing court should apply in determining whether

the evidence is sufficient to support each element of a criminal offense that the State is

required to prove beyond a reasonable doubt."). This standard requires reviewing courts

to resolve any evidentiary inconsistencies in favor of the judgment, keeping in mind that

the jury is the exclusive judge of the facts, the credibility of the witnesses, and the weight

to give their testimony. Brooks, 323 S.W.3d at 899; see Tex. Code Crim. Proc. Ann. art.

38.04 (West, Westlaw through 2013 3d C.S.) ("The jury, in all cases, is the exclusive

judge of the facts proved, and of the weight to be given to the testimony...."). Appellate
courts do not re-evaluate the weight and credibility of the evidence; they only ensure that

the fact finder reached a rational decision. Laster v. State, 275 S.W.3d 512, 517 (Tex.

Crim. App. 2009). A fact finder may support its verdictwith reasonable inferences drawn

from the evidence, and it is up to the fact finder to decide which inference is most

reasonable. Id. at 523.

       Sufficiency ofthe evidence is measured by the elements of the offense as defined
by a hypothetical^ correct jury charge. Villarreal v. State, 286 S.W.3d 321, 327 (Tex.
                                              11
Crim. App. 2009); Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). "Such a

charge is one that accurately sets out the law, is authorized by the indictment, does not

unnecessarily increase the State's burden of proof or unnecessarily restrict the State's

theories of liability, and adequately describes the particular offense for which the

defendant was tried." Villarreal, 286 S.W.3d at 327; see Malik, 953 S.W.2d at 240. As

authorized by the indictment in this case, the State was required to show that appellant

(1) intentionally and knowingly (2) caused the death of Patricia Mills (3) by intentionally

and knowingly (4) causing a fire at her residence (4) that resulted in her death.

         "A person acts intentionally, or with intent, with respect... to a result of his conduct

when it is his conscious objective or desire to engage in the conduct or cause the result."

Tex. Penal Code Ann. § 6.03(a) (West, Westlaw through 2013 3d C.S.). Murder is a

"result of conduct" offense. Cook v. State, 884 S.W.2d 485, 490 (Tex. Crim. App. 1994).

"That is, the accused must have intended the result, death, or have been aware that his

conduct was reasonably certain to cause that result." Guzman v. State, 20 S.W.3d 237,

240 (Tex. App.—Dallas 2000), rev'd on other grounds, 85 S.W.3d 242 (Tex. Crim. App.

2002).

         It is not necessary that the evidence directly proves the defendant's guilt;

"[circumstantial evidence is as probative as direct evidence in establishing the guilt of the

actor, and circumstantial evidence alone can be sufficient to establish guilt." Hooper v.

State, 214 S.W.3d 9,13 (Tex. Crim. App. 2007); see Kuciemba v. State, 310 S.W.3d 460,

462 (Tex. Crim. App. 2010). A defendant's intent, in particular, may be inferred from his

words, acts, and conduct. Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995).

In other words, intent and knowledge are fact questions and are almost always proven

through evidence of the circumstances surrounding the crime.              Robles v. State, 664
                                                12
S.W.2d 91, 94 (Tex. Crim. App. 1984).         Finally, we note that both the identity of the

accused and the corpus delicti of an offense may be proven by circumstantial evidence.

See Earls v. State, 707 S.W.2d 82, 85 (Tex. Crim. App. 1986); see also Wheeler v. State,

35 S.W.3d 126, 134 (Tex. App.—Texarkana 2000, pet. refd); Clark v. State, No. 13-10-

00496-CR, 2011 WL 3821055, at *4 (Tex. App.—Corpus Christi Aug. 25, 2011, no pet.)

(mem. op., not designated for publication).

                                      III. Discussion


       By a single issue, appellant contends that, because the evidence shows that the

cause of the fire was undetermined, the evidence is therefore insufficient to establish that

the fire was started intentionally or knowingly. Appellant argues that, for cases where

there is no confession, "the State cannot rely solely on evidence of motive and opportunity

[to] prove the element that a criminal act had been committed to cause the death of

another."

       It is undisputed that the cause of the fire was "undetermined." Investigator Shirley,

of the State's Fire Marshal's Office, testified that the cause of the fire was "undetermined."

Similarly, the defense submitted the reports of two experts, Ricky S. Jones, fire marshal

for the city of Denton, Texas, and Mark Goodson, a professional engineer, each of whom

opined that the cause of the fire was "undetermined." In his report, Goodson stated that

"[t]he cause of the fire was not properly investigated." Goodson was critical of the fact

that the electrical system and appliances were not reviewed.

       In closing argument, defense counsel argued that it "would be an outrage" to

"convict somebody of intentionally, knowingly causing a fire if the cause of the fire is

undetermined[.]" The State responded by calling the trial court's attention to Clark v.

State, in which this Court found the evidence sufficient to support the defendant's
                                               13
conviction for arson even though the cause of the fire was undetermined. See 2011 WL

3821055 at *5. In Clark, a jury found Clark guilty of burning a trailer owned by Naranjo.

We made the following observations:

      In this case, the jury heard the following evidence: (1) Clark had previously
      told others about his propensity to burn things when he was mad at
      someone; (2) on the day in question, Clark had been involved in an
      argument with Naranjo; (3) Clark returned to the trailer just before the fire
      began to collect his things; (4) Clark was in a hurry to leave Naranjo's
      property just at the time the fire would have been started; (5) Clark was in
      a hurry to get far away from the area—first to Cuero, then to the bus station
      in order to leave the state; and (6) Clark admitted to a friend that he started
      the fire. Though the evidence was circumstantial, the jury was permitted to
       make    reasonable    inferences    based    on   Clark's   conduct   and   the
      circumstances surrounding the fire, including inferences regarding his intent
      to destroy Naranjo's property. Accordingly, when viewed in the light most
      favorable to the prosecution, this evidence was sufficient for the jury to find
      Clark guilty of the indicted offense beyond a reasonable doubt.

Id. at *3 (citations omitted). Clark had admitted to an ex-girlfriend that he had burned

down one of Naranjo's houses.          Id. at *2.   This Court found that, even with an

undetermined cause of the fire, Clark's presence at the trailer at the time the fire must

have started, his flight from the scene, and the other circumstantial evidence, along with

his confession, was "sufficient to support the finding of the corpus delicti." Id. at *4.

       Appellant argues that Clark is distinguishable because: (1) Clark was at the scene

of the fire when the fire likely started, whereas appellant was at work; and (2) appellant

did not confess to starting the fire. We are not persuaded that these distinctions are

significant. Clarkdid not confess to arson; rather, as in the present case, he admitted the

crime to an ex-girlfriend. Id. at *2. And although appellant was at work by the time the

fire was discovered, the State suggested that there were several scenarios whereby the

spread of the fire could have been delayed.




                                              14
      The trial court heard evidence that: (1) Patricia had discovered that appellant was

having an affair with Allison and had threatened a divorce; (2) appellant had told Patricia

he would kill her before he gave her a divorce; (3) appellant was angry and perplexed

that John Michael escaped the fire because appellant had plexiglassed and caulked the

window; (4) no smoke alarms were found in the house although there was evidence that

at least two smoke alarms were there earlier; (5) the garden hose could not be used to

extinguish the fire because it had been chopped up; (6) appellant admitted that he had

argued with Patricia the morning of the fire; (7) a Coleman lantern of the type appellant
typically used was found at the origin ofthe fire with the cap removed; (8) appellant initially
told the fire chief that the lanterns were only decorative; (9) appellant first lied about

having a life insurance policy on Patricia, then later collected on the policy and used the
proceeds to purchase a new truck; (10) appellant married Allison two months after
Patricia's death, in partto ensure he was protected bythe spousal privilege; (11) appellant

threatened to burn Allison like he burned Patricia; (12) appellant told Freeman that he

knew how to start a fire and collect insurance without being caught and offered to start

the fire for $10,000; (13) appellant offered to get rid of Ringland's husband by setting the
apartment complex on fire and said the police would think it's an accident; (14) appellant
admitted that he "got away with" killing Patricia and was laughing about it; (15) Ringland
heard appellant threaten Allison, telling her that he would set the apartment on fire and
kill her and her children; and (16) appellant told Dunnell that the morning of the fire, he
turned on the gas and laid a cigarette next to the gas and left candles burning in the

 house.

          When viewed in the light most favorable to the prosecution, this evidence was

sufficient for the trial court to find appellant guilty of murder beyond a reasonable doubt.
                                               15
See Jackson, 443 U.S. at 319; Brooks, 323 S.W.3d at 895; see also Carrizales v. State,

397 S.W.3d 251, 256 (Tex. App.—Corpus Christi 2013), aff'd on other grounds, 414

S.W.3d 737 (Tex. Crim. App. 2013) (finding circumstantial evidence sufficient to convict

appellant of criminal mischief); Shiner v. State, No. 13-11-00730-CR, 2012 WL 5593224,

at *4 (Tex. App.—Corpus Christi Nov. 15, 2012, no pet.) (finding only circumstantial

evidence sufficient to support conviction for arson). We overrule appellant's sole issue.

                                     IV. Conclusion

       We affirm the trial court's judgment.



                                                    DORI CONTRERAS GARZA,
                                                    Justice


Do not publish.
Tex. R. App. P. 47.2(b).


Delivered and filed the
29th day of August, 2014.




                                               16